UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4933


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY GENE TRAPPIER,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-00340-TLW-1)


Submitted:   July 18, 2011               Decided:   September 28, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Jimmie Ewing, A. Bradley Parham, Assistant United
States Attorneys, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Gene Trappier appeals his convictions and 322-

month sentence after he entered a conditional guilty plea to one

count each of possession with intent to distribute 100 grams or

more of heroin and 500 grams or more of cocaine, in violation of

21     U.S.C.    §     846    (2006),       and    possession          of     a    firearm       in

furtherance       of    a    drug     trafficking     crime,       in    violation         of    18

U.S.C.A.      § 924(c)(1)(A)          (West    2000     &    Supp.      2011).           Trappier

asserts that the judgment should be vacated because: (1) his

guilty plea was unknowing and failed to comply with Fed. R.

Crim. P. 11 because he was unaware that he qualified as a career

offender; and (2) the district court erred when it denied his

suppression motion.             Trappier has also filed a motion to file a

pro se supplemental brief with this Court.                             We deny Trappier’s

motion and affirm.

               We conclude that the district court did not err when

it    denied     Trappier’s         suppression       motion.           In    reviewing         the

district      court’s        denial    of   Trappier’s        motion,        we    review       the

district court’s factual determinations for clear error and any

legal determinations de novo.                  United States v. Kelly, 592 F.3d

586,    589     (4th   Cir.),       cert.     denied,       130   S.    Ct.       3374    (2010).

Because the district court denied Trappier’s motion, we construe

the evidence “in the light most favorable to the government.”

Id.

                                               2
            The       Fourth       Amendment            guarantees      “the    right       of    the

people to be secure . . . against unreasonable searches and

seizures    .    .    .    .”      U.S.    Const.         amend.       IV.     This       guarantee

requires that arrests and “searches be conducted pursuant to a

warrant issued by an independent judicial officer.”                                   California

v.   Carney,      471      U.S.     386,       390       (1985).        There       are    “a     few

specifically          established         and           well-delineated         exceptions[,]”

however.         California        v.     Acevedo,         500     U.S.      565,    580     (1991)

(internal quotation marks omitted).

            For instance, an officer can make a warrantless arrest

if   he   has     probable         cause       to       believe    that       the   person        has

committed, or is committing, a felony in his presence.                                            See

United States v. Watson, 423 U.S. 411, 418 (1976).                                    Assuming a

warrantless arrest is lawful, police may conduct a full search

of an arrestee’s person and personal items in his possession and

control.        See       United    States      v.       Robinson,      414    U.S.       218,    235

(1973) (holding that a search incident to arrest requires no

additional justification).

            Probable            cause     “to       justify       an    arrest      [without        a

warrant]    means         facts    and     circumstances           within       the    officer’s

knowledge that are sufficient to warrant a prudent person, or

one of reasonable caution, in believing, in the circumstances

shown,    that    the      suspect       has    committed,         is     committing,        or    is

about to commit an offense.”                    Michigan v. DeFillippo, 443 U.S.

                                                    3
31, 37 (1979).          Moreover, whether police had probable cause is

determined by the “totality of the circumstances.”                          Maryland v.

Pringle, 540 U.S. 366, 371 (2003).

               “The    substance     of     all   the    definitions        of   probable

cause is a reasonable ground for belief of guilt . . . and that

the belief of guilt must be particularized with respect to the

person to be searched or seized[.]”                      Id. (internal quotation

marks and citations omitted).                 Moreover, officers may “draw on

their own experience and specialized training to make inferences

from and deductions about the cumulative information available

to them that might well elude an untrained person.”                                United

States    v.      Johnson,    599    F.3d    339,    343     (4th     Cir.)      (internal

quotation marks and citation omitted), cert. denied, 131 S. Ct.

358 (2010).

               Trappier asserts that the district court erred when it

denied      his    suppression       motion       because:      (1)    police      lacked

probable cause to conduct a warrantless arrest and search of his

person on October 8, 2008; and (2) an October 16, 2008 traffic

stop of the vehicle he was driving was unconstitutional because

it was initiated based on an anonymous and uncorroborated tip.

We   have      reviewed      the    transcript      of     Trappier’s       suppression

hearing     and       conclude     that     the   totality      of    the     facts     and

circumstances known by the agents on October 8, 2008, provided a

reasonable        basis    for      their     belief     that       Trappier      was   in

                                             4
possession       of        illegal      narcotics;            accordingly,          Trappier’s

warrantless arrest on that date passes muster under the Fourth

Amendment.           Similarly,        we   conclude          that    given     the    agents’

knowledge that Trappier’s driver’s license was suspended, the

agents    had    probable         cause     to       effect    the    traffic       stop     that

resulted in the discovery and seizure of additional narcotics on

October   16,      2008.         Accordingly,          we   discern     no     error    in   the

district court’s decision to deny Trappier’s suppression motion.

             We also reject Trappier’s assertion that although he

was   informed        of   the     statutory         mandatory       minimum    and     maximum

sentences he faced during his Rule 11 hearing, his plea was

unknowing and involuntary because the district court did not

inform him he might qualify as a career offender.                              Although Rule

11 requires a district court to notify a defendant during the

plea colloquy “of all potentially applicable statutory minimum

and maximum sentences[,]” it “does not require courts to inform

defendants      of    the       applicable       Guidelines      sentencing         ranges[.]”

United States v. Hairston, 522 F.3d 336, 340 (4th Cir. 2008).

             The      district      court    informed         Trappier       that     the    drug

charge to       which      he    was   pleading        guilty    required       a     statutory

mandatory minimum sentence of ten years and carried a maximum of

life in prison, and that the weapons charge required a minimum

sentence of five years and carried a maximum of life in prison,

and   that      the    sentence        on    the       weapons       charge     had    to     run

                                                 5
consecutively       to   any    sentence       imposed   on     the   drug    charge.

Trappier    indicated      that    he      understood.          Accordingly,        the

district    court    complied     with     Rule    11    and    nothing      more   was

required.

            Based on the foregoing, we affirm the judgment.                          We

also deny Trappier’s motion to file a pro se supplemental brief. *

We   dispense   with     oral    argument      because    the    facts    and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.


                                                                             AFFIRMED




      *
       Trappier’s ineffective assistance claim raised in his pro
se   brief   is   not   addressed   because   counsel’s  alleged
ineffectiveness does not conclusively appear on the record. See
United States v. Baldovinos, 434 F.3d 223, 239 (4th Cir. 2006)
(reiterating that this Court will only address an ineffective
assistance of counsel claim on direct appeal “if the lawyer’s
ineffectiveness conclusively appears from the record”).




                                           6